 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 1 of 18 Page ID
                                   #:4497

 1   Korey A. Nelson (admitted pro hac vice)
     knelson@burnscharest.com
 2   Lydia A. Wright (admitted pro hac vice)
     lwright@burnscharest.com
 3
     BURNS CHAREST LLP
 4   365 Canal Street, Suite 1170
     New Orleans, LA 70130
 5
     Telephone: (504) 799-2845
 6   Facsimile: (504) 881-1765
 7   Counsel for Plaintiffs
 8   Additional Counsel on Signature Page
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
11
12   RAUL NOVOA, JAIME CAMPOS
13   FUENTES, ABDIAZIZ KARIM, and                  Civil Action No. 5:17-cv-02514-JGB-
     RAMON MANCIA, individually and                SHKx
14   on behalf of all others similarly situated,
15
                          Plaintiffs,
16
17   v.
18   THE GEO GROUP, INC.,
19                        Defendant.
20
21         EXHIBIT A TO PLAINTIFFS’ SUBPOENA DUCES TECUM TO
22               DEPARTMENT OF HOMELAND SECURITY
                      OFFICE OF INSPECTOR GENERAL
23
24          Plaintiffs, through counsel, demand production of the following documents
25   pursuant to Federal Rule of Civil Procedure 45 and in accordance with the definitions
26   and instructions included at the end of this Exhibit A. Plaintiffs request that, where
27   possible, the documents requested herein be delivered electronically to Plaintiffs’
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA             1
     DUCES TECUM TO DHS OIG                                       5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 2 of 18 Page ID
                                   #:4498

 1   counsel, Lydia Wright, at lwright@burnscharest.com. Please provide Plaintiffs’ counsel
 2   with a timeline regarding the production of the documents requested herein.
 3
 4      1. All documents, emails, notes, drafts, files, correspondence, communications,
 5         memoranda, assessments, investigations, reports, video recordings, audio
 6         recordings, or other materials created by the Department of Homeland Security
 7         Office of Inspector General (“OIG”) during the Relevant Time Period and
 8         related to each of the following OIG reports:
 9
10            a. The report issued on September 27, 2018 by OIG entitled “Management
11                Alert—Issues Requiring Action at the Adelanto ICE Processing Center in
12                Adelanto, California” (“OIG-18-86”);
13
14            b. The report issued on June 3, 2019 by OIG entitled “Concerns about ICE
15                Detainee Treatment and Care at Four Detention Facilities” (“OIG-19-
16                47”);
17
18            c. The report issued on June 26, 2018 by OIG entitled “ICE’s Inspections
19                and Monitoring of Detention Facilities Do Not Lead to Sustained
20                Compliance or Systemic Improvements” (“OIG-18-67”); and
21
22            d. The report issued on January 29, 2019 by OIG entitled “ICE Does Not
23                Fully Use Contracting Tools to Hold Detention Facility Contractors
24                Accountable for Failing to Meet Performance Standards” (“OIG-19-18”).
25
26         The Relevant Time Period for this request is six months prior to and two months
27         following publication of each report listed above. Plaintiffs believe the requested
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA          2
     DUCES TECUM TO DHS OIG                                        5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 3 of 18 Page ID
                                   #:4499

 1         information may be in the custody of the Office of the Inspector General for
 2         Inspections and Evaluations.
 3
 4      2. All documents, emails, notes, drafts, files, correspondence, communications,
 5         memoranda, assessments, investigations, reports, video recordings, audio
 6         recordings, or other materials created by OIG during the Relevant Time Period
 7         and related to the following OIG report:
 8
 9            a. The report issued on March 6, 2017 by OIG entitled “Management Alert
10                on Issues Requiring Immediate Action at the Theo Lacy Facility in Orange,
11                California” (“OIG-17-43-MA”).
12
13         The Relevant Time Period for this request is six months prior to and two months
14         following publication of the report listed above. Plaintiffs believe the requested
15         information may be in the custody of the Office of the Inspector General for
16         Inspections and Evaluations.
17
18      3. All documents, emails, notes, drafts, files, correspondence, communications,
19         memoranda, assessments, investigations, reports, video recordings, audio
20         recordings, or other materials created by OIG during the Relevant Time Period
21         and related to the following conditions of confinement at the Adelanto ICE
22         Processing Center (“Adelanto Facility”):
23
24            a. Environmental health and safety: e.g., cleanliness, sanitation, security,
25                admission into facilities, classification, detainee searches, segregation
26                (Special Management Units), and disciplinary system;
27            b. Detainee care: e.g., food service, medical care, and personal hygiene;
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA          3
     DUCES TECUM TO DHS OIG                                       5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 4 of 18 Page ID
                                   #:4500

 1              c. Activities: e.g., religious practices, telephone access, and visitation;
 2              d. Operation of a commissary;
 3              e. Work Program; and
 4              f. Grievance system.
 5
 6         The Relevant Time Period for this request is from May 1, 2011 to the present.
 7         Plaintiffs believe the requested information may be in the custody of the Office
 8         of the Inspector General for Inspections and Evaluations.
 9
10                                           Definitions
11         1.      The term “OIG” shall mean the Department of Homeland Security Office
12   of Inspector General and includes, but is not limited to, any predecessor or successor
13   agencies, and any divisions, departments, affiliates, agents, attorneys, representatives,
14   employees, and/or other persons acting on its behalf.
15         2.      The term “DHS” is defined as the U.S. Department of Homeland Security
16   and includes, but is not limited to, any predecessor or successor agencies, and any
17   divisions, departments, affiliates, agents, attorneys, representatives, employees, and/or
18   other persons acting on its behalf.
19         3.      The term “ICE” is defined as the United States Immigration and Customs
20   Enforcement and includes, but is not limited to, any predecessor or successor agencies,
21   and any divisions, departments, affiliates, agents, attorneys, representatives, employees,
22   and/or other persons acting on its behalf.
23         4.      The term “GEO” is defined as the Defendant The GEO Group, Inc., and
24   any affiliated corporate entity or subsidiary (including any taxable REIT subsidiary)
25   through which The GEO Group, Inc. conducts business or receives revenue, as well
26   any officer, agent, employee, executive, or representative of GEO as defined herein.
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA             4
     DUCES TECUM TO DHS OIG                                            5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 5 of 18 Page ID
                                   #:4501

 1         5.     The term “Work Program” is defined as any program GEO operates
 2   involving labor performed by detainees for remuneration of any kind that includes tasks
 3   outside those described in Section 5.8.V.C of the 2011 ICE Performance-Based National
 4   Detention Standards (“PBNDS”) (rev. 2016).
 5         6.     The terms “Adelanto Facility” and “Adelanto Detention Center” are
 6   defined as the Adelanto ICE Processing Center located in Adelanto, California, and
 7   operated by GEO pursuant to a federal contract with ICE.
 8         7.     The term “detainee” is defined as any person detained in an immigration
 9   detention facility operated by GEO.
10         8.     The term “person” is defined as any natural person or business, legal, or
11   governmental entity or association.
12         9.     The terms “Plaintiffs,” “Plaintiff,” and “Defendant,” as well as a party’s
13   full or abbreviated name or pronoun referring to a party, mean the party and, where
14   applicable, his officers, directors, employees, partners, corporate parent, subsidiaries,
15   predecessors, or affiliates. This definition is not intended to impose a discovery
16   obligation on any person who is not a party to the litigation.
17         10.    The term “compensation” means all monies and benefits, including:
18   salaries, hourly wages, overtime wages, commissions, raises, and bonuses; or any other
19   benefits given in return for work, tasks and/or duties.
20         11.    The term “hours” includes full hours and partial hour(s).
21         12.    The terms “policy” or “policies” mean each rule, procedure, or directive,
22   formal or informal, written or unwritten, and each common understanding or course of
23   conduct that was recognized as such by Defendant or persons acting or purporting to
24   act on Defendant’s behalf, that has been in effect at any time during the period covered
25   by these demands. These terms include any change of policy.
26
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA           5
     DUCES TECUM TO DHS OIG                                           5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 6 of 18 Page ID
                                   #:4502

 1          13.    The singular of each word shall be construed to include its plural and vice-
 2   versa, and the root word and all derivations (i.e., “ing,” “ed,” etc.) shall be construed to
 3   include each other.
 4          14.    The words “knowledge,” “information,” “possession,” “custody,” and
 5   “control” of a person shall be construed to include such person’s agents, representatives,
 6   and attorneys.
 7          15.    The word “including” shall have its ordinary meaning and shall mean
 8   “including but not limited to” and shall not indicate limitation to the examples or items
 9   mentioned.
10          16.    The term “communication” means the transmittal of information by any
11   means (in the form of facts, ideas, inquiries, or otherwise).
12          17.    The terms “you” or “your” means GEO including, without limitation, any
13   agents and representatives, each person acting or purporting to act on its behalf, each of
14   its predecessors, subsidiaries, and affiliates, and each of its present or former officers,
15   employees, agents, representatives, and attorneys.
16          18.    The terms “concerning” “regarding” and “relating to” mean relating to,
17   supporting, contradicting, summarizing memorializing, describing, evidencing,
18   constituting, containing, studying, identifying, analyzing, considering, regarding,
19   explaining, mentioning, showing, discussing, comprising or commenting on.
20          19.    Each of the terms “all,” “any,” “each,” and “every” shall be construed as
21   meaning all, any, each and every.
22          20.    The terms “and” and “or” shall be construed both disjunctively and
23   conjunctively.
24          21.    The term “document” shall have the broadest meaning possible under the
25   Federal Rules of Civil Procedure and shall include, but not be limited to, the original (or
26   a copy when the original is not available) and each non-identical copy (including those
27   which are non-identical by reason of translations, notations, or markings) or any and all
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA            6
     DUCES TECUM TO DHS OIG                                           5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 7 of 18 Page ID
                                   #:4503

 1   other written, printed, typed, punched, taped, filmed, or graphic matter or recorded or
 2   tangible thing, or whatever description, however produced or reproduced (including
 3   computer-stored or generated data, together with instructions or programs necessary to
 4   search and retrieve such data and hard copies where available and retrievable), and shall
 5   include all attachments to and enclosures with any requested item, to which they are
 6   attached or with which they are enclosed, and each draft thereof. The term document
 7   shall specifically include all recorded or retrievable electronic data or communications
 8   such as electronic mail (e-mail) and the like and all translations thereof. Any document
 9   with any marks of any sheet or side thereof, including but limited to initials, routing
10   instructions, metadata, date stamps, and/or any comment, marking or notation of any
11   kind or character which is not a part of the original and/or any reproduction thereof, is
12   to be considered a separate document.
13         22.    “Communication” shall refer to any form of communication, including any
14   oral, written, electronic, or other exchange of words, thoughts, information, or ideas to
15   another person or entity, whether in person, in a group, by telephone, by letter, by
16   facsimile, or by any other process, electric, electronic, or otherwise. All such
17   communications in writing shall include, without limitation, printed, typed, handwritten,
18   or other readable documents, correspondence, memoranda, reports, contracts, drafts
19   (both initial and subsequent), computer discs or transmissions, e-mails, instant messages,
20   tape or video recordings, voicemails, diaries, log books, minutes, notes, studies, surveys
21   and forecasts, and any and all copies thereof.
22         23.    The present tense includes the past and future tenses.
23
24
25
26
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA           7
     DUCES TECUM TO DHS OIG                                         5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 8 of 18 Page ID
                                   #:4504

 1                                           Instructions
 2          1.     Plaintiffs request that, where possible, the documents requested herein be
 3   delivered     electronically    to      Plaintiffs’    counsel,     Lydia      Wright,    at
 4   lwright@burnscharest.com.
 5          2.     Please provide Plaintiffs’ counsel with a timeline regarding the production
 6   of the documents requested herein.
 7          3.     Produce any electronically stored information in either native format or in
 8   single page TIFFs, OCR’d, with load files for Summation Enterprise. Produce any ESI
 9   created in Outlook as PST files. For any documents produced in native format that are
10   not Microsoft Word, Excel, or Outlook or Word Perfect, convert them into TIFF files
11   and maintain all associated metadata.
12          4.     Any Request that includes a call to produce email or text messages shall be
13   construed to include a request for production of all associated metadata.
14          5.     If a document requested is not within your possession or control, but you
15   know of its existence, the response shall identify the document by author, title, recipient,
16   date, and present location (if known).
17          6.     References to any specific person shall be interpreted to include all agents,
18   employees, representatives, attorneys, investigators and consultants of that person.
19          7.     Terms in the singular include the plural and vice versa.
20          8.     If you object that any Request is overbroad or unduly burdensome, explain
21   with particularity the grounds for your objection by explaining why you believe the
22   request to be overly broad or unduly burdensome, and provide documents responsive
23   to any portion of the Request to which you do not object (e.g. if you believe a request
24   covers an overly broad period of time, produce all requested documents for the period
25   of time you believe to be appropriate).
26          9.     If an otherwise responsive document was, but no longer is, in your
27   possession, custody or control, state or identify: (a) all such document(s) (or, where not
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA             8
     DUCES TECUM TO DHS OIG                                            5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 9 of 18 Page ID
                                   #:4505

 1   possible, each category of such documents); (b) who last had possession, custody or
 2   control of the document(s); (c) what disposition was made of the document(s) (or
 3   storage device containing the ESI), including when, how, why and by whom; (d) each
 4   person that authorized such disposition, including when, how, and why; and (e) each
 5   person with knowledge of the reasons for and/or circumstances of the disposition.
 6             10.      If any information is withheld, in whole or in part, for any reason, on the
 7   basis of a privilege or other protection, please set forth separately with respect to each
 8   such document:
 9                   a. the nature of the privilege or ground of confidentiality claimed;
10                   b. the type of information;
11                   c. who created such document;
12                   d. when the document was created;
13                   e. each person who received or reviewed or had possession, custody or
14                      control of the document;
15                   f. the general subject matter of the document; and
16                   g. each and every fact or basis on which such privilege is claimed or under
17                      which the document is withheld.
18             11.      Unless otherwise expressly stated, the time period covered by these
19   document requests is May 1, 2011 to the present.
20
21                                          TOUHY STATEMENT
22
23             Plaintiffs request documents in the possession of the Department of Homeland
24   Security Office of the Inspector General (“OIG”) pursuant to United States ex re. Touhy
25   v. Ragen, 340 U.S. 462 (1951) and 6 C.F.R. § 5.45.1
26
27   1
         By providing this Statement, Plaintiffs do not concede that 6 C.F.R. § 5.41, et seq., regulates the
28       terms of this subpoena.

29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA                      9
     DUCES TECUM TO DHS OIG                                                        5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 10 of 18 Page ID
                                   #:4506

 1          A. Background
 2          In December 2017, Plaintiffs filed a class action lawsuit against The GEO Group,
 3   Inc. (“GEO”) alleging wage theft, forced labor, and unjust enrichment at the Adelanto
 4   ICE Processing Center in Adelanto, California. Raul Novoa et al. v. The GEO Group, Inc.,
 5   Case No. 5:17-cv-02514 (C.D. Cal.) (Bernal, J.). GEO is a private corporation that
 6   operates the Adelanto Facility pursuant to a contractual relationship with Immigration
 7   and Customs Enforcement (“ICE”).
 8          Pursuant to that contractual relationship and the ICE Performance-Based
 9   National Detention Standards (“PBNDS”), GEO maintains a Detainee Voluntary Work
10   Program (“Work Program”) at the Adelanto Facility. GEO pays detainees in the Work
11   Program $1 per day—or nothing at all—regardless of the amount of hours they work.
12   GEO also maintains a policy whereby detained immigrants must work for free for an
13   arbitrary period before being hired into the Work Program. Those detained immigrants
14   sometimes receive extra food or basic necessities for their labor, but are not paid. Finally,
15   GEO also maintains a Housing Unit Sanitation Policy (“HUSP”), whereby each and
16   every immigrant detained at the Adelanto Facility is required to engage in cleaning and
17   sanitation tasks in the common areas of their living quarters. Plaintiffs allege that GEO’s
18   HUSPs violate the Personal Housekeeping Requirement of the PBNDS, PBNDS
19   § 5.8.V.C.
20          GEO maintains a corporate policy and uniform practice at the Adelanto Facility
21   of threatening detainees who refuse to work with serious harm or abuse of legal process,
22   including disciplinary segregation or solitary confinement, reporting their actions to
23   ICE, or referring them for criminal prosecution. GEO also maintains a corporate policy
24   and uniform practice at the Adelanto Facility of withholding necessary care from its
25   detainees. As a result, detained immigrants are forced to submit to GEO’s $1 per day
26   scheme in order to buy necessities – including food, water, and hygiene products – that
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA            10
     DUCES TECUM TO DHS OIG                                           5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 11 of 18 Page ID
                                   #:4507

 1   GEO refuses to provide for them. These abusive practices and threats of abuse ensure
 2   that detained immigrants will continue working for subminimum wages.
 3          Plaintiffs allege that GEO significantly reduces its labor costs and expenses, and
 4   increases its already vast profits, by unlawfully forcing and coercing detainees to perform
 5   labor at subminimum wages and in exchange for extra food and other basic necessities.
 6   These policies and practices violate California minimum wage law, the California Unfair
 7   Competition Law, and federal and California Trafficking Victims Protection Acts, which
 8   prohibit forced labor.
 9         B. The requested information is relevant to Plaintiffs’ claims and GEO’s
10             defenses and cannot be obtained elsewhere.
11         At the outset, the position of the United States as articulated earlier this year in
12   an amicus curiae brief filed in the Eleventh Circuit provides important context for the
13   information requested herein. See Ahmed v. CoreCivic, Inc., No. 18-15081, Br. for the
14   United States of America as Amicus Curiae in Support of Neither Party, (11th Cir. filed
15   Apr. 1, 2019). There, the United States Department of Justice (“DOJ”) posited that a
16   private government contractor that operates civil immigration detention facilities within
17   the confines of the PBNDS will generally not be subject to liability for forced labor
18   under the federal Trafficking Victims Protection Act. While the DOJ’s position has not
19   been adopted by any court, GEO’s compliance with the PBNDS is directly relevant to
20   the merits of Plaintiffs’ forced labor claims and GEO’s defenses.
21         OIG is one of only two or three oversight entities that conduct unannounced,
22   spot inspections and investigations of the Adelanto Facility. OIG’s inspections of the
23   Adelanto Facility have yielded reports with a significant volume of information pointing
24   to GEO’s failure to comply with the PBNDS and its ICE contract. See, e.g., OIG-18-86;
25   OIG 19-47. Separately, OIG has observed that ICE fails to use the contracting tools
26   available to it to punish contractors like GEO for PBNDS violations. See, e.g., OIG 18-
27   67; OIG 19-18. Plaintiffs seek the materials underlying these reports because that
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA           11
     DUCES TECUM TO DHS OIG                                          5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 12 of 18 Page ID
                                   #:4508

 1   material will likely contain documentary evidence regarding conditions at the Adelanto
 2   Facility that bear directly on Plaintiffs’ claims in this litigation. The materials subject to
 3   this request will additionally contain significant evidence that Plaintiffs will use to refute
 4   GEO’s affirmative defenses, which include preemption and derivative sovereign
 5   immunity. Plaintiffs cannot obtain these materials from any other party.
 6          In addition to the foregoing, the nature and relevance of the records Plaintiffs
 7   seek is set forth below:
 8
 9      1. All     documents,       emails,     notes,     drafts,    files,   correspondence,
10          communications, memoranda, assessments, investigations, reports, video
11          recordings, audio recordings, or other materials created by the Department
12          of Homeland Security Office of Inspector General (“OIG”) during the
13          Relevant Time Period and related to each of the following OIG reports:
14
15               a. The report issued on September 27, 2018 by OIG entitled
16                 “Management Alert—Issues Requiring Action at the Adelanto ICE
17                 Processing Center in Adelanto, California” (“OIG-18-86”);
18
19               b. The report issued on June 3, 2019 by OIG entitled “Concerns about
20                 ICE Detainee Treatment and Care at Four Detention Facilities”
21                 (“OIG-19-47”);
22
23               c. The report issued on June 26, 2018 by OIG entitled “ICE’s
24                 Inspections and Monitoring of Detention Facilities Do Not Lead to
25                 Sustained Compliance or Systemic Improvements” (“OIG-18-67”);
26                 and
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA            12
     DUCES TECUM TO DHS OIG                                            5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 13 of 18 Page ID
                                   #:4509

 1             d. The report issued on January 29, 2019 by OIG entitled “ICE Does
 2                Not Fully Use Contracting Tools to Hold Detention Facility
 3                Contractors Accountable for Failing to Meet Performance
 4                Standards” (“OIG-19-18”).
 5
 6         The Relevant Time Period for this request is six months prior to and two
 7         months following publication of each report listed above. Plaintiffs believe
 8         the requested information may be in the custody of the Office of the
 9         Inspector General for Inspections and Evaluations.
10
11   Relevance:
12         Plaintiffs allege that GEO violates the federal and California Trafficking Victims
13   Protection Acts by knowingly maintaining a corporate policy and uniform practice at the
14   Adelanto Facility aimed at obtaining nearly free detainee labor and services by
15   threatening Plaintiffs and the class members with physical restraint, serious harm, and
16   abuse of law or legal process if they refuse to provide their labor, organize a work
17   stoppage, or participate in a work stoppage. Plaintiffs also allege that GEO maintains a
18   corporate policy and uniform practice at the Adelanto Facility of withholding sufficient
19   basic necessities from the class members to induce them to work for $1 per day or for
20   extra basic necessities, including food. Plaintiffs allege that GEO’s conduct violates
21   federal law and the PBNDS, including PBNDS § 5.8 and its subparts.
22         GEO denies all these allegations, and claims that it complies with the PBNDS
23   and its contract with ICE. Specifically, GEO claims that it provides detained immigrants
24   with sufficient food and basic necessities, and that it does not violate PBNDS § 5.8 by
25   coercing or requiring detained immigrants to work anywhere in the Adelanto Facility
26   under threat of serious harm. GEO claims that ICE conducts rigorous compliance
27   inspections of the Adelanto Facility and has not identified violations of the PBNDS
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA         13
     DUCES TECUM TO DHS OIG                                        5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 14 of 18 Page ID
                                   #:4510

 1   during those inspections, and that therefore GEO does not violate the PBNDS. GEO
 2   claims if it did violate its contract or the PBNDS, ICE would hold the company
 3   accountable. GEO points to the lack of penalties or other disciplinary action by ICE as
 4   evidence of its compliance with the law and the PBNDS.
 5         The requested information is highly relevant to Plaintiffs’ claims and GEO’s
 6   defenses in this litigation because it may describe the events at issue in this litigation,
 7   including GEO’s policies and practices at the Adelanto Facility and conditions of
 8   confinement there. Information contained in “emails,” “correspondence,” or
 9   “communications” among OIG personnel, as well as documentation pertaining to
10   OGI’s “investigations” of incidents relevant to the reports, are likely to include
11   information relevant to this litigation but that ultimately was not published in the final
12   report. While the OIG reports themselves are publicly-available, the requested
13   information pertaining to those reports is not. Accordingly, it cannot be obtained
14   elsewhere.
15
16      2. All     documents,      emails,     notes,    drafts,    files,   correspondence,
17         communications, memoranda, assessments, investigations, reports, video
18         recordings, audio recordings, or other materials created by OIG during the
19         Relevant Time Period and related to the following OIG report:
20
21               a. The report issued on March 6, 2017 by OIG entitled “Management
22                 Alert on Issues Requiring Immediate Action at the Theo Lacy
23                 Facility in Orange, California” (“OIG-17-43-MA”).
24
25         The Relevant Time Period for this request is six months prior to and two
26         months following publication of the report listed above. Plaintiffs believe
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA           14
     DUCES TECUM TO DHS OIG                                          5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 15 of 18 Page ID
                                   #:4511

 1         the requested information may be in the custody of the Office of the
 2         Inspector General for Inspections and Evaluations.
 3
 4   Relevance:
 5         As stated above, Plaintiffs allege that GEO violates the federal and California
 6   Trafficking Victims Protection Acts by knowingly maintaining a corporate policy and
 7   uniform practice at the Adelanto Facility aimed at obtaining nearly free detainee labor
 8   and services by threatening Plaintiffs and the class members with physical restraint,
 9   serious harm, and abuse of law or legal process if they refuse to provide their labor.
10   Specifically, Plaintiffs allege that GEO maintains a Housing Unit Sanitation Policy
11   (“HUSP”) at the Adelanto Facility whereby each and every detained immigrant is
12   responsible for mandatory and uncompensated cleaning in the communal areas of their
13   housing units, and is subject to threats of serious harm and abuse of legal process for
14   refusing to comply. Plaintiffs allege that this practice violates the narrow scope of
15   PBNDS § 5.8.V.C (the “Personal Housekeeping Requirement”). GEO denies these
16   allegations, claiming that its HUSPs are within the scope of PBNDS § 5.8.V.C.
17         In OIG-17-43-MA, OIG observed that the very practices alleged to be unlawful
18   in this case violate the PBNDS when implemented at the Theo Lacy Facility. See OIG-
19   17-43-MA at 6 (“Additionally, requiring detainees to clean common areas used by all
20   detainees is in violation of ICE standards, as detainees are only required to clean their
21   immediate living area.”). Plaintiffs seek OIG’s records and correspondence leading to
22   that conclusion. OIG’s conclusions, opinions, drafts, emails, correspondence, and/or
23   communications regarding this statement are highly relevant to Plaintiffs’ claims and
24   GEO’s defenses, described above. While OIG-17-43-MA itself are publicly-available,
25   the requested information pertaining to those reports is not. Accordingly, it cannot be
26   obtained elsewhere.
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA          15
     DUCES TECUM TO DHS OIG                                        5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 16 of 18 Page ID
                                   #:4512

 1      3. All      documents,     emails,    notes,    drafts,   files,   correspondence,
 2         communications, memoranda, assessments, investigations, reports, video
 3         recordings, audio recordings, or other materials created by OIG during the
 4         Relevant Time Period and related to the following conditions of
 5         confinement at the Adelanto ICE Processing Center (“Adelanto Facility”):
 6
 7               a. Environmental health and safety: e.g., cleanliness, sanitation,
 8                  security, admission into facilities, classification, detainee searches,
 9                  segregation (Special Management Units), and disciplinary system;
10               b. Detainee care: e.g., food service, medical care, and personal hygiene;
11               c. Activities: e.g., religious practices, telephone access, and visitation;
12               d. Operation of a commissary;
13               e. Work Program; and
14               f. Grievance system.
15
16         The Relevant Time Period for this request is from May 1, 2011 to the
17         present. Plaintiffs believe the requested information may be in the custody
18         of the Office of the Inspector General for Inspections and Evaluations.
19
20   Relevance:
21         As stated above, Plaintiffs allege that GEO violates the law and the PBNDS by
22   withholding basic necessities from detained immigrants. Plaintiffs also allege that GEO
23   threatens detained immigrants with serious harm or abuse of legal process for refusing
24   to work, and by paying subminimum wages to detained immigrants who participate in
25   the Voluntary Work Program. That the conditions of detention at the Adelanto Facility
26   effectively force or coerce detainees to participate in the Voluntary Work Program to
27   purchase basic necessities.
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA          16
     DUCES TECUM TO DHS OIG                                        5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 17 of 18 Page ID
                                   #:4513

 1         The requested information is highly relevant to Plaintiffs’ claims that the
 2   conditions of detention at the Adelanto Facility effectively force or coerce detainees to
 3   participate in the Voluntary Work Program to purchase basic necessities, or to work for
 4   free to possibly receive extra food or basic necessities from GEO. The information is
 5   also relevant to Plaintiffs’ claims that GEO generally fails to adhere to the standards of
 6   the PBNDS at the Adelanto Facility and that GEO misuses disciplinary measures to
 7   punish detainees who refused supply their un- or under-paid labor. Because of OIG’s
 8   unique position as one of only two or three oversight entities that conduct unannounced,
 9   spot inspections and investigations of the Adelanto Facility, the requested information
10   cannot be obtained elsewhere.
11
12   Dated: November 15, 2019                 Respectfully Submitted,
13
                                              /s/ Lydia Wright
14                                            Korey A. Nelson (admitted pro hac vice)
                                              knelson@burnscharest.com
15
                                              LA Bar # 30002
16                                            Lydia A. Wright (admitted pro hac vice)
                                              lwright@burnscharest.com
17
                                              LA Bar # 37926
18                                            C. Jacob Gower (admitted pro hac vice)
                                              jgower@burnscharest.com
19                                            LA Bar # 34564
20                                            BURNS CHAREST LLP
                                              365 Canal Street, Suite 1170
21                                            New Orleans, LA 70130
22                                            Telephone: (504) 799-2845
                                              Facsimile: (504) 881-1765
23
24                                            R. Andrew Free (admitted pro hac vice)
                                              andrew@immigrantcivilrights.com
25                                            TN Bar # 030513
26                                            LAW OFFICE OF R. ANDREW FREE
                                              P.O. Box 90568
27                                            Nashville, TN 37209
28                                            Telephone: (844) 321-3221

29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA          17
     DUCES TECUM TO DHS OIG                                         5:17-cv-02514-JGB-SHK
31
 Case 5:17-cv-02514-JGB-SHK Document 218-1 Filed 11/18/19 Page 18 of 18 Page ID
                                   #:4514

 1                                       Facsimile: (615) 829-8959

 2                                       Robert Ahdoot (CA Bar # 172098)
                                         rahdoot@ahdootwolfson.com
 3
                                         Tina Wolfson (CA Bar # 174806)
 4                                       twolfson@ahdootwolfson.com
                                         Theodore W Maya (CA Bar # 223242)
 5
                                         tmaya@ahdootwolfson.com
 6                                       Alex Straus (CA Bar # 321366)
                                         Astraus@ahdootwolfson.com
 7                                       AHDOOT & WOLFSON, PC
 8                                       10728 Lindbrook Drive
                                         Los Angeles, California 90024-3102
 9                                       Telephone: (310) 474-9111
10                                       Fax: (310) 474-8585
11                                       Nicole Ramos (admitted pro hac vice)
12                                       nicole@alotrolado.org
                                         NY Bar # 4660445
13                                       AL OTRO LADO
14                                       511 E. San Ysidro Blvd., # 333
                                         San Ysidro, CA 92173
15                                       Telephone: (619) 786-4866
16
                                         Will Thompson (CA Bar # 289012)
17                                       wthompson@burnscharest.com
18                                       Warren Burns (admitted pro hac vice)
                                         wburns@burnscharest.com
19                                       TX Bar # 24053119
20                                       Daniel H. Charest (admitted pro hac vice)
                                         dcharest@burnscharest.com
21                                       TX Bar # 24057803
22                                       BURNS CHAREST LLP
                                         900 Jackson St., Suite 500
23                                       Dallas, Texas 75202
                                         Telephone: (469) 904-4550
24
                                         Facsimile: (469) 444-5002
25
                                         Attorneys for Plaintiffs.
26
27
28
29
30   EXHIBIT A TO PLAINTIFFS’ SUBPOENA     18
     DUCES TECUM TO DHS OIG                                    5:17-cv-02514-JGB-SHK
31
